UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6602


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MOYA VANTION MOORE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:10-cr-00046-BO-1; 4:13-cv-00247-
BO)


Submitted: October 4, 2018                                    Decided: October 12, 2018


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Moya Vantion Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Moya Vantion Moore appeals the district court’s order dismissing his motions as

successive 28 U.S.C. § 2255 (2012) motions. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

United States v. Moore, No. 4:10-cr-00046-BO-1 (E.D.N.C. May 3, 2018). We deny a

certificate of appealability as unnecessary. See United States v. McRae, 793 F.3d 392,

398-400 (4th Cir. 2015); cf. Harbison v. Bell, 556 U.S. 180, 194 (2009). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2